                 Case 2:20-cr-00036-RSL Document 59 Filed 09/23/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                                  Case No. CR20-36RSL
10
                              Plaintiff,                          ORDER GRANTING JOINT
11
                         v.                                       MOTION TO CONTINUE
12                                                                TRIAL DATE AND
       JULIAN GUTIERREZ-PONCE, and                                PRETRIAL MOTIONS
13     JUAN JOSE VEGA-FLORES,                                     DEADLINE
14
                              Defendants.
15
16          This matter comes before the Court on the parties’ “Joint Motion to Continue Trial Date

17 and Pretrial Motions Deadline.” Dkt. #56. Having considered the facts set forth in the motion,
18 and the defendants’ knowing and voluntary waivers (Dkts. #57, #58), the Court finds as follows:
19          1.      The Court adopts the facts set forth in the motion; specifically, that defense
20 counsel needs additional time to review the discovery provided by the government and to
21 prepare for trial. The Court accordingly finds that a failure to grant a continuance would deny
22
     counsel, and any potential future counsel, the reasonable time necessary for effective
23
     preparation, taking into account the exercise of due diligence, within the meaning of 18 U.S.C.
24
     § 3161(h)(7)(B)(iv).
25
            2.      The Court finds that a failure to grant a continuance would likely result in a
26
     miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
27
28

     ORDER GRANTING MOTION TO CONTINUE TRIAL - 1
                 Case 2:20-cr-00036-RSL Document 59 Filed 09/23/20 Page 2 of 3




 1
            3.      The Court finds that the additional time requested between November 2, 2020, and
 2
     the proposed trial date of May 24, 2021 is a reasonable period of delay, as defense counsel needs
 3
     additional time to effectively prepare for trial. The Court finds that this additional time is
 4
     necessary to provide defense counsel reasonable time to prepare for trial, considering all the
 5
     facts set forth above.
 6
 7          4.      The Court further finds that this continuance would serve the ends of justice, and

 8 that these factors outweigh the best interests of the public and defendants in a speedier trial,
 9 within the meaning of 18 U.S.C. § 3161(h)(7)(A).
10          5.      Defendants have each signed waivers indicating that they have been advised of
11 their right to a speedy trial and that, after consulting with counsel, they have knowingly and
12 voluntarily waived that right and consented to the continuation of their trial to a date up to and
13
     including June 7, 2021 with respect to Mr. Gutierrez-Ponce, Dkt. #58, and June 24, 2021 with
14
     respect to Mr. Vega-Flores, Dkt. #57, which will permit trial to start on May 24, 2021, per the
15
     parties’ request.
16
17          IT IS HEREBY ORDERED that the trial date be continued from November 2, 2020 to

18 May 24, 2021.
19      IT IS FURTHER ORDERED that the pretrial motions deadline be continued to April 2,

20 2021.
21          IT IS FURTHER ORDERED that the period of time from the current trial date of

22 November 2, 2020, up to and including the new trial date, shall be excludable time pursuant to
23 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of this
24 motion is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D), (h)(7)(A),
25 and (h)(7)(B).
26          //

27          //

28

     ORDER GRANTING MOTION TO CONTINUE TRIAL - 2
            Case 2:20-cr-00036-RSL Document 59 Filed 09/23/20 Page 3 of 3




 1        DATED this 23rd day of September, 2020.
 2
 3                                              A
                                                Robert S. Lasnik
 4
                                                United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING MOTION TO CONTINUE TRIAL - 3
